361 F.2d 329
Manuel CAUDILLO-VILLALOBOS, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 23031.
United States Court of Appeals Fifth Circuit.
May 27, 1966.

Jules H. Cuen, El Paso, Tex., for petitioner.
John C. Ciolino, Asst. U.S. Atty., New Orleans, La., Paul Nejelski, Atty., Dept. of Justice, Washington, D.C., Louis C. Lacour, U.S. Atty., Eastern District of Louisiana, New Orleans, La., for respondent, Maurice A. Roberts, Atty., Dept. of Justice, Washington, D.C., of counsel.
Before TUTTLE, Chief Judge, RIVES, Circuit Judge, and CHOATE, District judge.
PER CURIAM.


1
Aside from procedural complaints which we find to be without merit, the only question of substance here is the correctness of the determination by the Board of Immigration Appeals that appellant made an 'entry' into the United States after his conviction of a crime abroad involving moral turpitude.  We think it clear that such entry was made when the facts are considered in light of the language in 8 U.S.C.A. 1101(a)(13).


2
The Judgment is affirmed.